
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.55



SEPARATION AGREEMENT AND
MUTUAL RELEASE OF CLAIMS


David Limp ("Employee") and Liberate Technologies, including its subsidiaries,
affiliates, directors, officers, shareholders, agents, and employees,
(collectively, "Liberate") agree that Employee's employment will be terminated
as of July 31, 2002 (the "Effective Date"). In connection with the end of that
employment, Liberate and Employee agree as follows:

        1.    Repayment of Loan Principal and Interest.    Within five business
days of the Effective Date, Employee will repay to Liberate the full principal
and interest due under the Promissory Note between the parties dated January 3,
2001. Should Employee fail to do so, Liberate may offset such amounts from any
payments due under Section 2 below.

        2.    Separation Payments.    Liberate will pay Employee a gross
separation payment equal to his salary and on-target bonuses for fiscal year
2002, plus any payments due for accrued vacation and reasonable expenses
submitted by the Effective Date and incurred in compliance with Liberate's
expense guidelines, less applicable taxes and withholding, within fifteen
business days of the Effective Date. Liberate and Employee agree that his
termination triggers payment of all unpaid amounts under the Employee Retention
Agreement between the parties dated January 9, 2001 and the Amendment to that
Agreement dated February 20, 2002, and Liberate will pay such amounts within
fifteen days of the Effective Date. Employee is not entitled to and will not
seek any other payments or benefits from Liberate.

        3.    Mutual Release of Claims.    Neither party will institute any
legal action against the other and each party waives and releases the other from
any claims that it had, has, or shall have against the other or against any
other persons or entities, other than claims that may arise under the
Indemnification Agreement between the parties dated May 19, 1999 or under
directors and officers insurance policies naming Employee as a third-party
beneficiary. This waiver and release includes, but is not limited to, any claims
related to Employee's employment with Liberate or the end of that employment,
and any claims under past or present laws, including original and amended
versions of Title VII of the Civil Rights Act of 1964; the California Fair
Employment and Housing Act; the Worker Adjustment and Retraining Notification
Act; the California Constitution; the California Worker's Compensation Act; the
Age Discrimination in Employment Act, the Older Workers' Benefit Protection Act;
the Employee Retirement Income Security Act of 1974; and the National Labor
Relations Act.

        4.    Unknown Claims.    The parties understand and acknowledge that
they may not currently know of losses or claims or may have underestimated the
severity of losses. Part of the consideration provided by this Agreement was
given in exchange for the release of such claims. The parties hereby waive any
rights or benefits under California Civil Code Section 1542, which provides
that:

        A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him must have materially affected his settlement with debtor.

        5.    No Admissions.    By entering into this Agreement, neither party
is admitting any wrongdoing or any violation of law, right, or contract.

        6.    Non-Disparagement.    Neither Employee nor Liberate will disparage
the other party in any way.

        7.    Confidentiality.    Employee will maintain the confidentiality of
Liberate's confidential or proprietary information that he learned during the
course of his employment.

        8.    Survival.    If an arbitration or court of competent jurisdiction
invalidates any part of this Agreement, such provision will be construed to
effect to the extent possible the parties' intent, and the remaining portions
will remain in force.

--------------------------------------------------------------------------------


        9.    Governing Law / Arbitration.    California law governs this
Agreement. The parties waive trial before a judge or jury and agree to arbitrate
with the JAMS arbitration service any dispute relating to this agreement or
Employee's recruitment, employment, or termination, except for claims relating
to worker's compensation benefits, unemployment insurance, or intellectual
property rights. The arbitrator's decision will include written findings of fact
and law and will be final and binding except to the extent that judicial review
of arbitration awards is required by law. The American Arbitration Association's
National Rules for the Resolution of Employment Disputes will govern the
arbitration, except that the arbitrator will allow discovery authorized by the
California Arbitration Act and any additional discovery necessary to vindicate a
claim or defense. The arbitrator may award any remedy that would be available
from a court of law. The Employee may chose to hold the arbitration either in
San Mateo County, California or the county where the Employee worked when the
arbitrable dispute first arose. The parties will share the arbitration costs
equally (except that Liberate will pay the arbitrator's fee and any other cost
unique to arbitration) and will pay their own attorney's fees except as required
by law, separate agreement, or award of the arbitrator to the prevailing party
in the interests of justice.

        10.    Entire Agreement.    This Agreement constitutes the entire
agreement between the parties related to the matters it addresses. The parties
may alter or amend this Agreement only through a document signed by Employee and
the General Counsel of Liberate. Each of the terms of this Agreement is deemed
material, with breach justifying recission and any other remedy available at law
or equity.

        11.    Review / Opportunity to Consult.    Employee may take up to three
business days to review this Agreement and consult with counsel or other
advisers.

EMPLOYEE        
Dated:
 
7/19/02

--------------------------------------------------------------------------------


 
/s/ DAVID LIMP

--------------------------------------------------------------------------------

David Limp
LIBERATE TECHNOLOGIES
 
 
 
 
Dated:
 
7/19/02

--------------------------------------------------------------------------------


 
By:
 
/s/ KENT WALKER

--------------------------------------------------------------------------------

Kent Walker
SVP—Corporate & Legal Affairs
Liberate Technologies

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.55



SEPARATION AGREEMENT AND MUTUAL RELEASE OF CLAIMS
